
	

113 HR 4569 : Disclosure Modernization and Simplification Act of 2014
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4569
		IN THE SENATE OF THE UNITED STATES
		December 3, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require the Securities and Exchange Commission to make certain improvements to form 10-K and
			 regulation S-K, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Disclosure Modernization and Simplification Act of 2014.
		2.Summary page for form 10-KNot later than the end of the 180-day period beginning on the date of the enactment of this Act,
			 the Securities and Exchange Commission shall issue regulations to permit
			 issuers to submit a summary page on form 10-K (17 CFR 249.310), but only
			 if each item on such summary page includes a cross-reference (by
			 electronic link or otherwise) to the material contained in form 10-K to
			 which such item relates.
		3.Improvement of regulation S-KNot later than the end of the 180-day period beginning on the date of the enactment of this Act,
			 the Securities and Exchange Commission shall take all such actions to
			 revise regulation S-K (17 CFR 229.10 et seq.)—
			(1)to further scale or eliminate requirements of regulation S-K, in order to reduce the burden on
			 emerging growth companies, accelerated filers, smaller reporting
			 companies, and other smaller issuers, while still providing all material
			 information to investors;
			(2)to eliminate provisions of regulation S-K, required for all issuers, that are duplicative,
			 overlapping, outdated, or unnecessary; and
			(3)for which the Commission determines that no further study under section 4 is necessary to determine
			 the efficacy of such revisions to regulation S-K.
			4.Study on modernization and simplification of regulation S-K
			(a)StudyThe Securities and Exchange Commission shall carry out a study of the requirements contained in
			 regulation S-K (17 CFR 229.10 et seq.). Such study shall—
				(1)determine how best to modernize and simplify such requirements in a manner that reduces the costs
			 and burdens on issuers while still providing all material information;
				(2)emphasize a company by company approach that allows relevant and material information to be
			 disseminated to investors without boilerplate language or static
			 requirements while preserving completeness and comparability of
			 information across registrants; and
				(3)evaluate methods of information delivery and presentation and explore methods for discouraging
			 repetition and the disclosure of immaterial information.
				(b)ConsultationIn conducting the study required under subsection (a), the Commission shall consult with the
			 Investor Advisory Committee and the Advisory Committee on Small and
			 Emerging Companies.
			(c)ReportNot later than the end of the 360-day period beginning on the date of enactment of this Act, the
			 Commission shall issue a report to the Congress containing—
				(1)all findings and determinations made in carrying out the study required under subsection (a);
				(2)specific and detailed recommendations on modernizing and simplifying the requirements in regulation
			 S-K in a manner that reduces the costs and burdens on companies while
			 still providing all material information; and
				(3)specific and detailed recommendations on ways to improve the readability and navigability of
			 disclosure documents and to discourage repetition and the disclosure of
			 immaterial information.
				(d)RulemakingNot later than the end of the 360-day period beginning on the date that the report is issued to the
			 Congress under subsection (c), the Commission shall issue a proposed rule
			 to implement the recommendations of the report issued under subsection
			 (c).
			(e)Rule of constructionRevisions made to regulation S-K by the Commission under section 3 shall not be construed as
			 satisfying the rulemaking requirements under this section.
			
	Passed the House of Representatives December 2, 2014.Karen L. Haas,Clerk
